Mr. Justice Thomas delivered the opinion of the court: The declaration alleges that on the 8th day of April, 1927, claimant, who was then a minor, was confined to the State Reformatory at Pontiac; and that on that date, while he was pouring chlorinated lime into a washing machine, under the orders of the reformatory authorities, the lime splashed into his right eye, resulting in serious injury thereto. The declaration also alleges that claimant was in the exercise of due care and caution, and that the accidental injury was due to the negligence of the State in not providing goggles to the inmates or some method of protection from such injury; that claimant was released from the reformatory on October 15, 1927; that ever since said accident he has suffered great pain, and has been prevented from following any gainful occupation; that he has spent $1,000.00 endeavoring to be cured of said wound, and that he has lost the complete and permanent use of his right eye. He alleges damages in the amount of $10,000.00 and asks for an award against the State. The Attorney General has filed a general demurrer to claimant’s declaration. Claimant’s attorney has submitted the case without brief or argument. Claimant was not an employee of the State at the time of the accident, but was an inmate of a State institution and would not come under the provisions of the Workmen’s Compensation Act. This Court has repeatedly held that the State is not legally or equitably liable to. an inmate who receives an injury while confined in one of its institutions. The demurrer is therefore sustained and the cause dismissed.